OPINION AND ORDER
On April 29, 2009, Appellee Johnna Spotted Wolf filed a Motion to Dismiss the pending appeal in this matter as well as the underlying Complaint for Eviction. Appellee Spotted Wolf has vacated the premises at issue. On May 19, 2009, Appellant Fort Peck Housing Authority responded that it supported dismissal of the appeal on the grounds of mootness but opposed dismissal by the Court of Appeals of the underlying Complaint as beyond the authority of the Court of Appeals.
We agree with Appellant. In this proceeding we have authority only to dismiss the appeal, as requested and to remand the matter to the Tribal Trial Court with instructions to vacate the Tribal Trial Court August 7, 2008 Order as moot. Any further proceedings at the Trial level are within that Court’s authority.
Therefore, IT IS HEREBY ORDERED that this appeal is dismissed and the Tribal Trial Court is directed to vacate its August 7, 2008 Order.